DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the combining" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the clustering approach" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s) 1 recite(s) determining altitude estimates from the altitude information; updating one or more altitude estimate distributions associated with respective sub-sections of the altitude map based on the determined altitude estimates; and determining, for one or more sub-sections of the altitude map, whether a respective sub-section of the altitude map represents a single level sub-area or multilevel sub-area, based on respective altitude estimate distributions associated with respective sub-sections of the altitude map.
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or via mathematical manipulations. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or via mathematical manipulations. For example, the “determining”, “updating” and “determining” in the context of this claim encompasses the user manually calculating the altitude estimates and/or a user collecting the altitude data and thinking about the altitude estimates and deciding the levels represented in the map. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or via mathematical relationships, equations, formulas, etc. then it falls within the “Mental Processes” and/or “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – obtaining sample measurements at least in part comprising altitude information and observed in an area at least in part represented by an altitude map, the altitude map comprising sub-sections representing respective sub-areas of the area. The limitation is recited at a high-level of generality such that it amounts no more than a series of data gathering steps that collect a necessary input for the equation. As such it amounts to no more than adding insignificant extra-solution activity to the judicial exception.  See MPEP § 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining sample measurements amounts no more than a series of data gathering steps that collect a necessary input for the equation. Merely adding insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. The claim is not patent eligible.
	Claims 2-19 depend from claim 1 and recite the same abstract idea as claim 1.  The additional claim limitations recited in claims 2-19 serve merely to extend the abstract idea (e.g. claims 6-19) or adding additional extra-solution activity to the judicial exception (e.g. claims 2-5). That is, the claims do not recite any additional claim elements that would integrate the abstract idea into a practical application or amount to significantly more. Thus, the claim elements do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea and are not patent eligible.
	Claim(s) 21 recite(s) determining altitude estimates from the altitude information; updating one or more altitude estimate distributions associated with respective sub-sections of the altitude map based on the determined altitude estimates; and determining, for one or more sub-sections of the altitude map, whether a respective sub-section of the altitude map represents a single level sub-area or multilevel sub-area, based on respective altitude estimate distributions associated with respective sub-sections of the altitude map.
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or via mathematical manipulations. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or via mathematical manipulations. For example, the “determining”, “updating” and “determining” in the context of this claim encompasses the user manually calculating the altitude estimates and/or a user collecting the altitude data and thinking about the altitude estimates and deciding the levels represented in the map. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or via mathematical relationships, equations, formulas, etc. then it falls within the “Mental Processes” and/or “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – obtaining sample measurements at least in part comprising altitude information and observed in an area at least in part represented by an altitude map, the altitude map comprising sub-sections representing respective sub-areas of the area. The limitation is recited at a high-level of generality such that it amounts no more than a series of data gathering steps that collect a necessary input for the equation. As such it amounts to no more than adding insignificant extra-solution activity to the judicial exception.  See MPEP § 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining sample measurements amounts no more than a series of data gathering steps that collect a necessary input for the equation. Merely adding insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12-15, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumikawa in Foreign Patent Document JP 2016/148519A (see IDS 25 Nov 2020).
	Regarding claim 1, Izumikawa teaches:
	obtaining sample measurements at least in part comprising altitude information (see “…collect logs which contain an atmospheric pressure value or an altitude….”, [0016]) and observed in an area at least in part represented by an altitude map ([0016]; see “…every building on the map…”, [0024]), the altitude map comprising sub-sections representing respective sub-areas of the area (see “…a floor estimation means…an altitude of a floor (floor level)…floor height…”, [0016]; [0019]; see “…three or more floor height is detected…”, [0022]; see “…area range classified in a local mesh…”, [0043]);
	determining altitude estimates from the altitude information (see “…an “altitude” is computed from an atmospheric pressure value acquired by an atmospheric pressure sensor…”, [0041]); 
	updating one or more altitude estimate distributions associated with respective sub-sections of the altitude map based on the determined altitude estimates (see “…a log contains an altitude…floor estimation means, About each difference value in advanced frequency distribution or probability distribution…presuming an altitude…to make the difference value concerned into an absolute value…”, [00019]-[0021]; see “A histogram in Drawing 3 and Drawing 4 is created for every predetermined area range on a map…computes distributions…”; [0048], Fig. 3-4); and
	determining, for one or more sub-sections of the altitude map, whether a respective sub-section of the altitude map represents a single level sub-area or multilevel sub-area, based on respective altitude estimate distributions associated with respective sub-sections of the altitude map (see “…A floor estimation means which computes…an altitude of a floor (floor level)…”, [0016]-[0018]; see “three or more floor height is detected…”, [0022]; see “…A floor height storage part….two or more floor height is detected, a number of stories is matched and memorized…”, [0070]).
	Regarding claim 2, Izumikawa teaches the limitations as indicated above. Further, Izumikawa teaches wherein the sample measurements at least in part forming a track in the area (see “a barometric pressure…at predetermined unit time intervals…”, [0034] consistent with p. 7 line 28 – p. 8 line 11).
	Regarding claim 3, Izumikawa teaches the limitations as indicated above. Further, Izumikawa teaches wherein the altitude information of the sample measurements comprises first (see “…a positioning electric wave from a satellite”, [0002]; see “GPS sensor”, [0033], [0040]-[0042]) and second altitude information (see “…altitude information based on atmospheric pressure…”, [0008]; see “...logs which contain an atmospheric pressure value…”, [0016]; [0018]).
	Regarding claim 4, Izumikawa teaches the limitations as indicated above. Further, Izumikawa teaches wherein the first altitude information of the sample measurements is absolute altitude information, in particular a satellite based altitude information (see “…a positioning electric wave from a satellite”, [0002]; see “GPS sensor”, [0033], [0040]-[0042]).
	Regarding claim 5, Izumikawa teaches the limitations as indicated above. Further, Izumikawa teaches wherein the second altitude information of the sample measurements is relative altitude information, in particular a pressure based altitude information (see “…altitude information based on atmospheric pressure…”, [0008]; see “...logs which contain an atmospheric pressure value…”, [0016]; [0018]).
	Regarding claim 12, Izumikawa teaches the limitations as indicated above. Further, Izumikawa teaches wherein in case a sub-section of the altitude map represents a single level sub-area, determining a single altitude value based on the altitude estimate distribution associated with the respective sub-section of the altitude map to be used as the altitude value for the respective sub-section of the altitude map (see “…altimetrical compensation value is computed by measuring an altitude…current…altitude…computed first…let computed altitude information be the present altitude value…let altitude information reproofread according to received altitude data be the present altitude value…”, [0006]-[0008]; see “…A floor estimation means which computes…an altitude of a floor (floor level)…”, [0016]-[0018]; see “three or more floor height is detected…”, [0022]; see “…A floor height storage part….two or more floor height is detected, a number of stories is matched and memorized…”, [0070]).
	Regarding claim 13, Izumikawa teaches the limitations as indicated above. Further, Izumikawa teaches in case a sub-section of the altitude map represents a multilevel sub-area, determining multiple altitude values based on the altitude estimate distribution associated with the respective sub-section of the altitude map to be used as the altitude values for the respective sub-section of the altitude map (see “…altimetrical compensation value is computed by measuring an altitude…current…altitude…computed first…let computed altitude information be the present altitude value…let altitude information reproofread according to received altitude data be the present altitude value…”, [0006]-[0008]; see “…A floor estimation means which computes…an altitude of a floor (floor level)…”, [0016]-[0018]; see “three or more floor height is detected…”, [0022]; see “…A floor height storage part….two or more floor height is detected, a number of stories is matched and memorized…”, [0070]).
	Regarding claim 14, Izumikawa teaches the limitations as indicated above. Further, Izumikawa teaches updating the altitude map with altitude values determined based on the altitude estimate distributions (see “…altimetrical compensation value is computed by measuring an altitude…current…altitude…computed first…let computed altitude information be the present altitude value…let altitude information reproofread according to received altitude data be the present altitude value…”, [0006]-[0008]).
	Regarding claim 15, Izumikawa teaches the limitations as indicated above. Further, Izumikawa teaches wherein the determining of the altitude estimates comprises correcting the altitude estimates based on altitude values of sub-sections of the altitude map (see “…altimetrical compensation value is computed by measuring an altitude…current…altitude…computed first…let computed altitude information be the present altitude value…let altitude information reproofread according to received altitude data be the present altitude value…”, [0006]-[0008]; see “…computes a difference value….presumes an atmospheric pressure value or an altitude of a floor (floor level)…presumes floor height…”, [0016]).
	Regarding claim 19, Izumikawa teaches the limitations as indicated above. Further, Izumikawa teaches wherein correcting the estimates information based on altitude values of sub-sections of the altitude map accounts for the statistical spread of the altitude estimates and/or altitude estimate distributions associated with the respective sub-sections of the altitude map (see “…a log contains an altitude…floor estimation means, About each difference value in advanced frequency distribution or probability distribution…presuming an altitude…to make the difference value concerned into an absolute value…”, [00019]-[0021]; see “A histogram in Drawing 3 and Drawing 4 is created for every predetermined area range on a map…computes distributions…”; [0048], Fig. 3-4).
	Regarding claim 21, Izumikawa teaches:
	obtaining sample measurements at least in part comprising altitude information (see “…collect logs which contain an atmospheric pressure value or an altitude….”, [0016]) and observed in an area at least in part represented by an altitude map ([0016]; see “…every building on the map…”, [0024]), the altitude map comprising sub-sections representing respective sub-areas of the area (see “…a floor estimation means…an altitude of a floor (floor level)…floor height…”, [0016]; [0019]; see “…three or more floor height is detected…”, [0022]; see “…area range classified in a local mesh…”, [0043]);
	determining altitude estimates from the altitude information (see “…an “altitude” is computed from an atmospheric pressure value acquired by an atmospheric pressure sensor…”, [0041]); 
	updating one or more altitude estimate distributions associated with respective sub-sections of the altitude map based on the determined altitude estimates (see “…a log contains an altitude…floor estimation means, About each difference value in advanced frequency distribution or probability distribution…presuming an altitude…to make the difference value concerned into an absolute value…”, [00019]-[0021]; see “A histogram in Drawing 3 and Drawing 4 is created for every predetermined area range on a map…computes distributions…”; [0048], Fig. 3-4); and
	determining, for one or more sub-sections of the altitude map, whether a respective sub-section of the altitude map represents a single level sub-area or multilevel sub-area, based on respective altitude estimate distributions associated with respective sub-sections of the altitude map (see “…A floor estimation means which computes…an altitude of a floor (floor level)…”, [0016]-[0018]; see “three or more floor height is detected…”, [0022]; see “…A floor height storage part….two or more floor height is detected, a number of stories is matched and memorized…”, [0070]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa in Foreign Patent Document JP 2016/148519A (see IDS 25 Nov 2020) as applied to claim 1 above, and further in view of Abdollahi et al. in Foreign Patent Publication WO 2016054394 A1.
	Regarding claim 6, Izumikawa teaches the limitations as indicated above. Further, Izumikawa teaches updating one or more altitude estimate distributions (see “…a log contains an altitude…floor estimation means, About each difference value in advanced frequency distribution or probability distribution…presuming an altitude…to make the difference value concerned into an absolute value…”, [00019]-[0021]; see “A histogram in Drawing 3 and Drawing 4 is created for every predetermined area range on a map…computes distributions…”; [0048], Fig. 3-4). Izumikawa differs from the claimed invention in that it is silent regarding combining first and second altitude information of the sample measurements.
	Abdollahi et al. teaches “method for post-processing georeferenced mapping data includes providing positioning data indicating a position of a data acquisition system in a defined space at specific moments in time, providing ranging data indicating relative position of objects in the defined space with respect to the data acquisition system at the specific moments in time” (Abstract) wherein “raw inertial data is fed into an inertial navigator 400 (Step S82) which is used to compute an estimated…altitude at every instance of data…The estimated data is then fed into the post processor 402 (Step S86) and, utilizing the ability to see forward and backward in the data, a smoothed best estimate of trajectory (SBET) is produced. Various types of post process smoothers are available including…the RTS (Rauch-Tung-Striebel) Smoother” (p. 17 line 17 – p. 18 line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the RTS teachings in Abdollahi et al. in Izumikawa to improve Izumikawa with a reasonable expectation that it would increase the accuracy of the provided position data in mapping and modeling, thereby improving the altitude determination of the mobile device.
	Regarding claim 7, Izumikawa teaches the limitations as indicated above. Further, Izumikawa teaches updating one or more altitude estimate distributions (see “…a log contains an altitude…floor estimation means, About each difference value in advanced frequency distribution or probability distribution…presuming an altitude…to make the difference value concerned into an absolute value…”, [00019]-[0021]; see “A histogram in Drawing 3 and Drawing 4 is created for every predetermined area range on a map…computes distributions…”; [0048], Fig. 3-4) and first and second altitude information (see “…a positioning electric wave from a satellite”, [0002]; see “GPS sensor”, [0033], [0040]-[0042]; see “…altitude information based on atmospheric pressure…”, [0008]; see “...logs which contain an atmospheric pressure value…”, [0016]; [0018]). Izumikawa differs from the claimed invention in that it is silent regarding using a filter algorithm, in particular a Rauch-Tung-Striebel smoother.
	Abdollahi et al. teaches “method for post-processing georeferenced mapping data includes providing positioning data indicating a position of a data acquisition system in a defined space at specific moments in time, providing ranging data indicating relative position of objects in the defined space with respect to the data acquisition system at the specific moments in time” (Abstract) wherein “raw inertial data is fed into an inertial navigator 400 (Step S82) which is used to compute an estimated…altitude at every instance of data…The estimated data is then fed into the post processor 402 (Step S86) and, utilizing the ability to see forward and backward in the data, a smoothed best estimate of trajectory (SBET) is produced. Various types of post process smoothers are available including…the RTS (Rauch-Tung-Striebel) Smoother” (p. 17 line 17 – p. 18 line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the RTS teachings in Abdollahi et al. in Izumikawa to improve Izumikawa with a reasonable expectation that it would increase the accuracy of the provided position data in mapping and modeling, thereby improving the altitude determination of the mobile device.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa in Foreign Patent Document JP 2016/148519A (see IDS 25 Nov 2020) as applied to claim 1 above, and further in view of Marti et al. in U.S. Patent Publication 2012/0309408 (see IDS 25 Nov 2020).
Regarding claim 8, Izumikawa teaches the limitations as indicated above. Further, Izumikawa teaches determining that a sub-section of the altitude map represents a multilevel sub-area (see “…A floor estimation means which computes…an altitude of a floor (floor level)…”, [0016]-[0018]; see “three or more floor height is detected…”, [0022]; see “…A floor height storage part….two or more floor height is detected, a number of stories is matched and memorized…”, [0070]) and a distribution calculation unit that calculates frequency distribution or probability distribution ([0044]). Izumikawa differs from the claimed invention in that it is silent regarding the altitude estimate distribution associated with the respective sub-section of the altitude map is a multimodal distribution.
Marti et al. teaches “location estimation using a probability density function… probability density function can be a sufficient statistic of the received set of location coordinates for calculating an effective altitude of the wireless access gateway…” (Abstract) for “determining on which floor of a high-rise building the mobile device is located” ([0008] estimate distribution associated with the respective sub-section of the altitude) and “applying a probability function to exclude outliers in harvested data…calculations performed in estimating a location using a probability density function in one dimension…The probability distribution can be multi-modal”, [0034]-[0037] the altitude estimate distribution associated with the respective sub-section of the altitude map is a multimodal distribution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the multimodal distribution teachings in Marti et al. in Izumikawa to improve Izumikawa with a reasonable expectation that it would increase the speed of location estimation, thereby improving the altitude determination of the mobile device.
Regarding claim 8, Izumikawa teaches the limitations as indicated above. Further, Izumikawa teaches determining that a sub-section of the altitude map represents a single level sub-area (see “…A floor estimation means which computes…an altitude of a floor (floor level)…”, [0016]-[0018]; see “three or more floor height is detected…”, [0022]; see “…A floor height storage part….two or more floor height is detected, a number of stories is matched and memorized…”, [0070]) and a distribution calculation unit that calculates frequency distribution or probability distribution ([0044]). Izumikawa differs from the claimed invention in that it is silent regarding the altitude estimate distribution associated with the respective sub-section of the altitude map is a unimodal distribution.
Marti et al. teaches “location estimation using a probability density function… probability density function can be a sufficient statistic of the received set of location coordinates for calculating an effective altitude of the wireless access gateway…” (Abstract) for “determining on which floor of a high-rise building the mobile device is located” ([0008] estimate distribution associated with the respective sub-section of the altitude) and “applying a probability function to exclude outliers in harvested data…calculations performed in estimating a location using a probability density function in one dimension…The system utilizing the conventional technologies can determine a unimodal probability distribution 302 for calculating a location of the wireless access gateway”, [0034]-[0037] the altitude estimate distribution associated with the respective sub-section of the altitude map is a multimodal distribution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the unimodal distribution teachings in Marti et al. in Izumikawa to improve Izumikawa with a reasonable expectation that it would increase the speed of location estimation, thereby improving the altitude determination of the mobile device.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa in Foreign Patent Document JP 2016/148519A (see IDS 25 Nov 2020) as applied to claim 1 above, and further in view of Bhimavarapu et al. in U.S. Patent Publication 2018/0252535.
Regarding claim 10, Izumikawa teaches the limitations as indicated above. 	Further, Izumikawa teaches determining whether a sub-section of the altitude map represents a single level sub-area or a multilevel sub-area (see “…A floor estimation means which computes…an altitude of a floor (floor level)…”, [0016]-[0018]; see “three or more floor height is detected…”, [0022]; see “…A floor height storage part….two or more floor height is detected, a number of stories is matched and memorized…”, [0070]). Izumikawa differs from the claimed invention in that it is silent regarding utilizing a clustering approach.
Bhimavarapu et al. relates to “tracking the indoor location of assets” ([0002]) wherein “the location of each asset is pin-pointed precisely on the map and the position of the asset is reported relative to the map” ([0002]) an “altimeter may measure such altitudes with respect to a fixed reference height, e.g., earth ground. In one example, the altimeter is a pressure altimeter configured to measure altitude based on changes in atmospheric or barometric pressure” ([0048]) and the “mapping sub-module 44 may utilize any suitable probabilistic algorithm for solving the mapping and localization problems…expectation maximization (EM) algorithms…” ([0086] a clustering approach). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the clustering approach teachings in Bhimavarapu et al. in Izumikawa to improve Izumikawa with a reasonable expectation that it would increase the speed of location estimation, thereby improving the altitude determination of the mobile device.
Regarding claim 11, Izumikawa teaches the limitations as indicated above. 	Further, Izumikawa teaches determining whether a sub-section of the altitude map represents a single level sub-area or a multilevel sub-area (see “…A floor estimation means which computes…an altitude of a floor (floor level)…”, [0016]-[0018]; see “three or more floor height is detected…”, [0022]; see “…A floor height storage part….two or more floor height is detected, a number of stories is matched and memorized…”, [0070]). Izumikawa differs from the claimed invention in that it is silent regarding utilizing an expectation maximization (EM) algorithms.
Bhimavarapu et al. relates to “tracking the indoor location of assets” ([0002]) wherein “the location of each asset is pin-pointed precisely on the map and the position of the asset is reported relative to the map” ([0002]) an “altimeter may measure such altitudes with respect to a fixed reference height, e.g., earth ground. In one example, the altimeter is a pressure altimeter configured to measure altitude based on changes in atmospheric or barometric pressure” ([0048]) and the “mapping sub-module 44 may utilize any suitable probabilistic algorithm for solving the mapping and localization problems…expectation maximization (EM) algorithms…” ([0086] expectation maximization (EM) algorithm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the clustering approach teachings in Bhimavarapu et al. in Izumikawa to improve Izumikawa with a reasonable expectation that it would increase the speed of location estimation, thereby improving the altitude determination of the mobile device.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa in Foreign Patent Document JP 2016/148519A (see IDS 25 Nov 2020) as applied to claim 15 above, and further in view of Venkatraman et al. in Foreign Patent Document KR 20150104609 A.
	Regarding claim 16, Izumikawa teaches the limitations as indicated above. Further, Izumikawa differs from the claimed invention in that it silent regarding altitude values of those sub-sections of the altitude map are discarded.
	Venkatraman et al. teaches “performing location in an indoor environment, it is useful to determine the area, including disambiguating between different regions of the indoor environment…The interior areas may be different floors of the building or portions of the floors in the building or different portions of the floor” ([0001]) wherein “The measurement module 110 may additionally track changes in the filtered determined altitudes and may determine that the time window…the altitude at which the change over 15 seconds has been determined…that the change is less than or equal to the change threshold…If the determined altitude is in a stable state (e.g., the change is less than or equal to a threshold value over the entire time window), the measurement module 110 stores the altitude in the memory 22 as a reference altitude. Alternatively, for example, if the change indicates an unstable altitude (e.g., the change exceeds or exceeds the threshold or the time window has not been achieved due to ambiguity removal in the final reliable region) The module continues to determine the altitude without storing the reference altitude” ([0020]  determine the altitude without storing the reference altitude is altitude values of those sub-sections of the altitude map are discarded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the discarding teachings in Venkatraman et al. in Izumikawa to improve Izumikawa with a reasonable expectation that it would increase the speed of location estimation, thereby improving the altitude determination of the mobile device.
	Regarding claim 17, Izumikawa teaches the limitations as indicated above. Further, Izumikawa differs from the claimed invention in that it silent regarding a number of altitude estimates above a predefined threshold and/or below a predefined threshold, are discarded.
	Venkatraman et al. teaches “performing location in an indoor environment, it is useful to determine the area, including disambiguating between different regions of the indoor environment…The interior areas may be different floors of the building or portions of the floors in the building or different portions of the floor” ([0001]) wherein “The measurement module 110 may additionally track changes in the filtered determined altitudes and may determine that the time window…the altitude at which the change over 15 seconds has been determined…that the change is less than or equal to the change threshold…If the determined altitude is in a stable state (e.g., the change is less than or equal to a threshold value over the entire time window), the measurement module 110 stores the altitude in the memory 22 as a reference altitude. Alternatively, for example, if the change indicates an unstable altitude (e.g., the change exceeds or exceeds the threshold or the time window has not been achieved due to ambiguity removal in the final reliable region) The module continues to determine the altitude without storing the reference altitude” ([0020]  a number of altitude estimates above a predefined threshold and/or below a predefined threshold, are discarded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the discarding teachings in Venkatraman et al. in Izumikawa to improve Izumikawa with a reasonable expectation that it would increase the speed of location estimation, thereby improving the altitude determination of the mobile device.
Regarding claim 18, Izumikawa teaches the limitations as indicated above. Further, Izumikawa differs from the claimed invention in that it silent regarding a number of altitude estimates above a predefined threshold and/or below a predefined threshold, are discarded.
Venkatraman et al. teaches “performing location in an indoor environment, it is useful to determine the area, including disambiguating between different regions of the indoor environment…The interior areas may be different floors of the building or portions of the floors in the building or different portions of the floor” ([0001]) wherein “The measurement module 110 may additionally track changes in the filtered determined altitudes and may determine that the time window…the altitude at which the change over 15 seconds has been determined…that the change is less than or equal to the change threshold…If the determined altitude is in a stable state (e.g., the change is less than or equal to a threshold value over the entire time window), the measurement module 110 stores the altitude in the memory 22 as a reference altitude. Alternatively, for example, if the change indicates an unstable altitude (e.g., the change exceeds or exceeds the threshold or the time window has not been achieved due to ambiguity removal in the final reliable region) The module continues to determine the altitude without storing the reference altitude” ([0020] a number of altitude estimates above a predefined threshold and/or below a predefined threshold, are discarded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the discarding teachings in Venkatraman et al. in Izumikawa to improve Izumikawa with a reasonable expectation that it would increase the speed of location estimation, thereby improving the altitude determination of the mobile device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/           Primary Examiner, Art Unit 2865